FILED: FEBRUARY 14, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49143)
	En Banc
	On petition to review ballot title.
	Submitted on the record January 28, 2002.
	David J. Hunnicutt, Tigard, argued the cause and filed the
petition for himself and petitioner George.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
	PER CURIAM
	In this ballot title review proceeding, petitioners
challenge various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 141
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).
	We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION:  PROVIDES QUALIFIED
COMPENSATION RIGHT FOR LOCAL
REGULATIONS REDUCING RESIDENTIAL
PROPERTY VALUE; MODIFIES EXISTING
COMPENSATION REQUIREMENTS
		RESULT OF "YES" VOTE:  "Yes" vote provides
qualified right to compensation for local land use
regulations unfairly, disproportionately reducing
residential property value; repeals any 2000 amendments
to compensation requirements.
		RESULT OF "NO" VOTE:  "No" vote rejects proposal
for qualified right to compensation for local land use
regulations unfairly, disproportionately reducing
residential property value; rejects modifying existing
compensation requirements.
		SUMMARY:  Amends constitution.  Provides that
state shall compensate natural persons for some local
zoning, land use regulations if regulations unfairly
and disproportionately reduce value of primary
residence.  Does not apply to state statutes,
regulations.  Total amount of compensation is limited
to amount appropriated for that purpose.  Exempts
regulations adopted to protect public health, safety,
to comply with federal law, to protect public natural
resources, or to address conflicting land uses. 
Legislature must prepare, refer measure designating new
revenue source to pay compensation.  Until funding is
approved, no compensation may be claimed or paid. 
Repeals any amendments to preexisting compensation
right adopted at 2000 election.  Retains right to
payment of just compensation when government takes
private property for public use that existed before
2000 election.  Other provisions.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).